Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 03/24/2022.
Claims 1-9, 19, and 20 are currently pending, of which claim 20 is withdrawn.
Applicant’s election without traverse of Group I, claims 1-9 and 19, and Species A, CFnW(4-n), in the reply filed on 03/24/2022 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Drawings filed 01/15/2021 are approved by the examiner.
The IDS statements filed 01/15/2021 and 03/30/2022 have been considered.  Initialed copies accompany this action.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
	Claims 3 and 6 each depend on claim 1 and recite “wherein the flammable refrigerant comprises an HFO” and “wherein the flammable refrigerant comprises an HFC”, respectively.  For purposes of claim interpretation the terms “HFO” and “HFC” are construed as clearly and definitely referring to a hydrofluoroolefin and a hydrofluorocarbon, respectively.  Not only are these acronyms well known abbreviations for the terms in the art such that they are the ordinary meaning, the specification clearly uses the terms with these meanings.  See, e.g., para. [0002], [0005], and [0020]-[0024]. 
Claim Objections
Claim 3 and 6 are objected to because of the following informalities:  
In claim 3 Applicant is suggested to amend “an HFO” to read as “a HFO” in order to improve grammar and clarity in the claim.
In claim 6 Applicant is suggested to amend “an HFC” to read as “a HFC” in order to improve grammar and clarity in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is unclear whether claim 9 further limits or includes all the subject matter of its parent claim 1.  Claim 1 recites the organic compound is of the formula “CFnW(4-n) wherein each W is the same or different and represents Cl, Br, or I, and n represents 1 or 2, with the proviso that … the case in which n is 2, and all W are Br, are excluded;” whereas claim 9 recites “wherein each W represents Br”.  It is unclear how each W can be Br when the case where all W are Br is excluded when n is 2.  The term “each” implies there is two or more W.  There are only two compounds within the formula CFnW(4-n) where n is 1 or 2 where all W are Br: CFBr3 and CF2Br2.  Does claim 9 include both CFBr3 and CF2Br2 or merely CFBr3?  Appropriate correction and/or clarification of the claim scope is requested. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 19 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Fleischer (US 2,101,993).
Fleischer teaches a composition comprising a flammable refrigerant (one of methyl formate or acetaldehyde) and an organic compound of the formula CFnW4-n where n is 1 and W is Cl (trichloro-mono-fluoro-methane).  See col. 1 lines 1-3 and col. 2 lines 9-28.  Trichloro-mono-fluoro-methane has a specific heat at constant pressure of about 122 J/mol-K. 
The reference specifically or inherently meets the claimed limitations.

Claims 1, 2, 6-8, and 19 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Dawn et al. (US 4,926,650). 
	Dawn et al. teach a composition comprising a flammable refrigerant (1-chloro-1,1-difluoroethane, R142b) and an organic compound of the formula CFnW4-n where n is 1 and W is Cl (trichloromonofluoromethane, R11).  See abstract and col. 2 lines 5-11.  Alternatively, Dawn et al. teach another composition comprising another flammable refrigerant (1,1-difluoroethane, R152a) and the same organic compound of the formula CFnW4-n where n is 1 and W is Cl (trichloromonofluoromethane, R11) in a 50/50 mol/mol blend.  See Table 1.  1,1-difluoroethane is a hydrofluorocarbon or “HFC”.  A 50/50 mol/mol blend of R11/R152a corresponds to 67.5% by mass R11 and 32.5% by mass R152a.  Trichloromonofluoromethane has a specific heat at constant pressure of about 122 J/mol-K. 
	The reference specifically or inherently meets the claimed limitations.

Claims 1, 2, and 19 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Elliott et al. (EP 510,295 A2).
Elliott et al. teach a composition comprising a flammable refrigerant (a methyl trifluoroethyl ether, e.g., 2-methoxy-1,1,1-trifluoroethane) and an organic compound of the formula CFnW4-n where n is 1 and W is Cl (another fluorine-containing volatile compound (b), e.g., CFCl3).  See col. 1 lines 37-58, col. 2 lines 12-30, and claims 1, 4, and 5.  2-methoxy-1,1,1-trifluoroethane is a fluoroether.  CFCl3 has a specific heat at constant pressure of about 122 J/mol-K.
	The reference specifically or inherently meets the claimed limitations.

Claims 1, 2, 6, 7, and 19 are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nimitz et al. (US 5,444,102).
	As to claim 1, Nimitz et al. teach compositions comprising fluoroiodocarbon blends effective as refrigerants.  See title and abstract.  The compositions comprise a flammable refrigerant (see the “preferred additives to be blended with fluoroiodocarbons” Table 4; the table includes various hydrofluorocarbon, fluoroether, hydrocarbon ether, and hydrocarbon species) and at least one organic compound of the formula CFnW4-n where n is 2 and W is the same or different and represents Cl, Br, or I (see the “preferred fluoroiodocarbon agents” in Table 3 which include bromodifluoroiodomethane or CBrF2I, chlorodifluoroiodomethane or CClF2I, and difluorodiiodomethane or CF2I2).  See also col. 9 line 13 to col. 10 line 39.  The cited disclosure between cols. 9 and 10 and Tables 3 and 4 is sufficiently specific that a person of ordinary skill in the art would at once envisage a combination of any of the preferred CBrF2I, CClF2I, or CF2I2 fluoroiodocarbon species with any of the preferred hydrofluorocarbon, fluoroether, hydrocarbon ether, and hydrocarbon species additives to be blended with the fluoroiodocarbons, which specifically or inherently meets the claimed limitations.
In the event cited disclosure between cols. 9 and 10 and Tables 3 and 4 sufficiently specify and anticipate the claimed limitations of the at-once presence of a flammable refrigerant and a fluoroiodocarbon/organic compound meeting the disclosed formula, the claim is nevertheless obvious over the reference.  The cited disclosure of the reference strongly suggest to a person of ordinary skill in the art to provide the preferred fluoroiodocarbon species, e.g., CBrF2I, CClF2I, or CF2I2, in a sufficient concentration as a flame suppression agent with the preferred hydrofluorocarbon, fluoroether, hydrocarbon ether, and hydrocarbon species in order to decrease the flammability of the hydrofluorocarbon, fluoroether, hydrocarbon ether, and hydrocarbon.  
As to claim 2, Nimitz et al. teach the flammable refrigerant comprises a hydrofluorocarbon, a fluoroether, a hydrocarbon ether, and/or a hydrocarbon, as described above.
As to claims 6 and 7, Nimitz et al. teach the flammable refrigerant comprises a hydrofluorocarbon or “HFC”, as described above.  Difluoromethane, 1,1-difluoroethane, and 1,1,1-trifluoroethane are exemplary HFCs (Table 4).  If the Table itself is insufficient to anticipate the claimed HFC species, the selection of a particular HFC under an obviousness rationale falls within the same rationale as set forth above with regard to claim 1. 
	As to claim 19, CF2I2 has an ideal specific heat at constant pressure of about 80 J/mol-K.  The remaining exemplary CBrF2I and CClF2I fluoroiodocarbon species are presumed to inherently have molar specific heat at constant pressure at or within the range of 80-260 J/mol-K.  Note, Nimitz et al. teach the preferred fluoroiodocarbon compounds have desired boiling points, vapor pressures, heats of vaporization, and physical properties for optimal effectiveness as refrigerant compounds/compositions (col. 7 lines 37-56).

Claims 1, 2, 6-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nimitz et al. (US 5,444,102) as applied to claims 1, 2, 6, 7, and 19 above.
	The disclosure of Nimitz et al. is relied upon as set forth above. 
As to claim 8, Nimitz et al. teach a blend of a fluoroiodocarbon, e.g., CBrF2I, CClF2I, or CF2I2, in a sufficient concentration as a flame suppression agent with a hydrofluorocarbon, fluoroether, hydrocarbon ether, and hydrocarbon refrigerant species in order to decrease the flammability of the refrigerant, as described above.
Although Nimitz et al. fail to teach a working example of the sufficient concentration of one of the CBrF2I, CClF2I, or CF2I2, i.e., the content of the CBrF2I, CClF2I, or CF2I2 is 19 mass% or more based on the entire composition, at the time of the effective filing date it would have been obvious to person of ordinary skill in the art to arrive within the claimed range from the teachings of the reference.  The reference teaches alternative exemplary refrigerant compositions where blends of various flammable hydrofluorocarbon, fluoroether, hydrocarbon ether, and hydrocarbon refrigerants are provided with a substantial amount of the fluoroiodocarbon to render it nonflammable that appears to overlap the claimed range (col. 13 lines 1-26 and Table 5; Table 5 lists examples with CF3I in an approximate proportion or ratio of as low as 5 mols, but generally 30 to 60 mols, per 100 mols of the entire blend; while CF3I is not within the scope of the claimed organic compound, the examples provide a reasonable expectation of what concentrations would be suitable for imparting nonflammability with the other exemplary CBrF2I, CClF2I, or CF2I2 compounds).
	As to the limitations of claim 9 that all W are Br (and alternatively regarding the organic compound of formula CFnW4-n of claim 1, its molar specific heat of claim 19, and the flammable refrigerants combined therewith and its amount of claims 2 and 6-8), the reference is generally drawn to blends of fluoroiodocarbons with flammable refrigerants and fails to explicitly teach the W of the claimed organic compound are each Br, i.e., the organic compound is CFBr3. 
However, the reference’s Background of the Invention sections among cols. 1 to 6, particularly cols. 1 to 2, discuss at length haloalkanes are compounds made up of only carbon, halogens: fluorine, chlorine, bromine, or iodine, and possibly hydrogen where the high proportion of halogen atoms imparts non-flammability properties to otherwise flammable refrigerants.  Bromofluorocarbons of the formula CwBrxClyFz where w may be 1 or 2, y is 0 or 1, and x+y+z=2w+2, known as halons, are taught as useful prior art haloalkanes prior to Nimitz et al.’s invention, but were being phased out from use at the time due to environmental concerns.  In other words, a careful reading of the reference’s background section reveals that, although not preferred for environmental reasons, bromofluorocarbons of the disclosed formula are similarly effective for imparting non-flammability to otherwise flammable refrigerants in the same manner the inventive fluoroiodocarbon compounds of the reference operate.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art providing a bromofluorocarbon to a flammable refrigerant would impart non-flammability to otherwise flammable refrigerants in the same manner the inventive fluoroiodocarbon compounds of the reference operate.  See MPEP 2123, I and II.  Note, the bromofluorocarbon formula encompasses tribromofluoromethane or CBr3F by its w being 1, y being 0, x being 3 and z being 1, which meets the claimed formula where n is 1 and each W is Br.  Tribromofluoromethane has a specific heat at constant pressure of about 163.8 J/mol-K. 

Claims 1-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nappa et al. (US 7,981,312) in view of Midgley et al. (US RE19,265). 
As to claim 1, Nappa et al. teach a composition comprising a flammable refrigerant (a tetrafluoropropene such as HFC-1234yf) with at least one flame retarding compound.  The flame retarding compound includes, among others, chlorofluorocarbons, bromofluorocarbons, bromochlorofluorocarbons, and iodofluorocarbons.  See col. 7 line 59 to col. 8 line 12. 
Nappa et al. fail to teach the chlorofluorocarbon, bromofluorocarbon, bromochlorofluorocarbon, or iodofluorocarbon is represented by the formula CFnW4-n where n is 1 and each W is the same or different and represents Cl, Br, or I corresponding to the claimed organic compound. 
However, Midgley et al. teaches non-inflammable and non-toxic refrigerant compounds of aliphatic mono-fluorides of the formula CnHmFpXr where n is the number of carbon atoms and is one or more, m is the number of hydrogen atoms and may equal zero, p is the number of fluorine atoms and is equal to one or more, and X represents chlorine, bromine, or iodine or combinations thereof and r is the total of such atoms.  Preferred refrigerants thereof are fluorohalo derivatives of methane.  See page 1 lines 1-22 and page 2 lines 27-60.  The disclosed formula and preferred teaching therein that the formula is a fluorohalo derivative of methane overlaps and encompasses the claimed organic compound of the formula CFnW4-n where n is 1 and each W is the same or different and represents Cl, Br, or I as well as the negative limitations that amount to CF2Cl2 and CF2Br2 are excluded.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the aliphatic mono-fluoride/methane fluorohalo derivative of Midgley et al. as the flame retarding compound of Nappa et al. in order to obtain a tetrafluoropropene-based refrigerant composition having reduced flammability and toxicity. 
As to claims 2-4, Nappa et al. teach the flammable refrigerant comprises a hydrofluoroolefin or “HFO” including 2,3,3,3-tetrafluoro-1-propene or “HFO-1234yf”, as described above.
As to claim 5, although Nappa et al. and Midgley et al. fail to explicitly teach the total content of the flame retarding/flammability decreasing compound is 1 mass% or more of the entire composition, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range from the teachings of the reference.  Nappa et al. teach an alternative exemplary flame retarding component provided in an amount of at least 20 wt.% in order to impart flame retarding/non-inflammable properties to the composition (col. 8 lines 17-19; while the CO2 flame retarding component is not within the scope of the claimed organic compound, the exemplary range provide a reasonable expectation of what concentrations would be suitable for imparting nonflammability with other flame retarding components).  Alternatively, it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed range from trying various concentrations/amounts of the flame retardant component in order to obtain a sufficient or workable amount where the flame retardant effect was obtained. 
As to claims 6 and 7, Nappa et al. teach the composition may further comprise other components including a hydrofluorocarbon or “HFC” including 1,1,1-trifluoroethane or HFC-143a and 1,1-difluoroethane or HFC-152a.  See col. 8 lines 38-56.
As to claim 8, although Nappa et al. and Midgley et al. fail to explicitly teach the total content of the flame retarding/flammability decreasing compound is 19 mass% or more of the entire composition, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range from the teachings of the reference.  Nappa et al. teach an alternative exemplary flame retarding component provided in an amount of at least 20 wt.% in order to impart flame retarding/non-inflammable properties to the composition (col. 8 lines 17-19; while the CO2 flame retarding component is not within the scope of the claimed organic compound, the exemplary range provide a reasonable expectation of what concentrations would be suitable for imparting nonflammability with other flame retarding components).  Alternatively, it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed range from trying various concentrations/amounts of the flame retardant component in order to obtain a sufficient or workable amount where the flame retardant effect was obtained. 
As to claim 9, regarding each W of the claimed formula representing Br, Midgley et al.’s formula for the aliphatic mono-fluorides/fluorohalo methanes of the formula CnHmFpXr encompasses tribromofluoromethane or CFBr3 by its n being 1 as preferred, m being 0 as preferred, p being 1 as preferred, and each X representing bromine, which encompasses and meets the claimed limitations.
As to claim 19, Midgley et al.’s formula encompasses tribromofluoromethane, as described above.  Tribromofluoromethane has a specific heat at constant pressure of about 163.8 J/mol-K.  Alternatively, Midgley et al.’s formula for the aliphatic mono-fluorides/fluorohalo methanes of the formula CnHmFpXr also encompasses trichlorofluoromethane or CFCl3 by its n being 1 as preferred, m being 0 as preferred, p being 1 as preferred, and each X representing chlorine.  Fluorotrichloromethane has a specific heat at constant pressure of about 122 J/mol-K.

Claims 1, 2, 6, 7, and 19 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Mahler et al. (US 8,314,273). 
	Mahler et al. teach chemistries that produce difluoromethane (HFC-32) also include fluorotrichloromethane (CCl3F or CFC-11) as a co-product.  See col. 1 lines 49-57.  In other words, streams of produced HFC-32 are taught to inherently contain CFC-11 as an impurity, which means there inherently exists a composition comprising a flammable refrigerant (difluoromethane) and at least one organic compound of the formula CFnW4-n where n is 1 and W is Cl (fluorotrichloromethane).  Difluoromethane is a hydrofluorocarbon or “HFC”.  Fluorotrichloromethane has a specific heat at constant pressure of about 122 J/mol-K.
	The reference specifically or inherently meets the claimed limitations.

Claims 1-4 and 19 are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Singh et al. (US 9,005,467).
	As to claim 1, Singh et al. teach a composition comprising a flammable refrigerant (a tetrafluoropropene or “HFO-1234”, e.g., HFO-1234yf and/or cis- and/or trans-HFO-1234ze) and an organic compound of the formula CFnW4-n where n is 1 and W is Cl (trichlorofluoromethane or CFC-11 is explicitly named as an exemplary and preferred additional compound for the HFO-1234ze and/or HFO-1234yf compounds).  See abstract, col. 4 lines 27-38, col. 7 line 62 to col. 8 line 21, and col. 13 lines 56-65.  The disclosure of “In certain preferred embodiments, the present compositions include, in addition to the compounds of formula I (including particularly HFO-1234ze and/or HFO-1234yf), one or more of the following: Trichlorofluoromethane (CFC-11)” at col. 8 lines 15-21 as well as the similar disclosure at col. 13 lines 56-65 is sufficiently specific that a person of ordinary skill in the art would at once envisage a combination of HFO-1234yf and/or cis- and/or trans-HFO-1234ze with trichlorofluoromethane, which specifically or inherently meets the claimed limitations.
	In the event the presence of the trichlorofluoromethane species in a list of other, alternative preferred compounds for addition with the HFO-1234/tetrafluoropropene at col. 8 lines 15-21 and/or col. 13 lines 56-65 fails to sufficiently specify and anticipate the claimed limitations of the presence of a flammable refrigerant and an organic compound meeting the disclosed formula, the claim is nevertheless obvious over the reference.  Col. 8 lines 15-31 and col. 13 line 56 to col. 14 line 10 of the reference strongly suggest to a person of ordinary skill in the art to provide at least one of the thirteen named compounds with the HFO-1234 tetrafluoropropene, such that it would have been obvious to a person of ordinary skill in the art to select trichlorofluoromethane from the short list of preferred additive compounds and provide it with the flammable HFO-1234 compound(s). 
	As to claims 2-4, Singh et al. teach the flammable refrigerant comprises a hydrofluoroolefin or “HFO” and is 2,3,3,3-tetrafluoro-1-propene or HFO-1234yf, trans-1,3,3,3-tetrafluoropropene or HFO-1234ze(E), and/or cis-1,3,3,3-tetrafluoropropene or HFO-1234ze(Z), as described above. 
	As to claim 19, trichlorofluoromethane has a specific heat at constant pressure of about 122 J/mol-K.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 9,005,467) as applied to claims 1-4 and 19 above.
The disclosure of Singh et al. is relied upon as set forth above. 
	As to claim 5, Singh et al. teach a composition comprising a tetrafluoropropene/HFO-1234, i.e., a flammable refrigerant, and trichlorofluoromethane, i.e., an organic compound meeting the claimed formula CFnW4-n, as described above. 
	Although Singh et al. fail to teach the content of the trichlorofluoromethane is 1 mass% or more based on the entire composition, at the time of the effective filing date it would have been obvious to person of ordinary skill in the art to arrive within the claimed range from the teachings of the reference.  The reference teaches the composition preferably comprises the HFO-1234 in an amount of 5-99% by weight of the composition, and “the relative amount of any of the above noted compounds of the present invention, as well as any additional components which may be included in present compositions, can vary widely within the general broad scope of the present invention according to the particular application for the composition, and all such relative amounts are considered to be within the scope hereof” (see col. 8 lines 2-38), which constitutes guidance and motivation to arrive at and/or within the claimed range.  Furthermore, the reference also teaches providing about 0.5-30% of a supplemental flammability suppressant with the HFO-1234, i.e., the trifluoromethane CFC-11, in order to suppress flammability of the HFO-1234 (col. 13 lines 35-65), which overlaps the claimed range.  
	As to claims 6 and 7, although Singh et al. teaches a composition comprising HFO-1234 and CFC-11, Singh et al. fail to teach with sufficient specificity this composition also comprises a hydrofluorocarbon or HFC. 
	However, several HFC species, e.g., difluoromethane or HFC-32 and difluoroethane or HFC-152a, are co-listed as exemplary and preferred additional compound alongside the prior-cited CFC-11 for the HFO-1234ze and/or HFO-1234yf compounds and the additional compound may include “one or more” from the list (col. 8 lines 15-31 and col. 13 line 56 to col. 14 line 10).  Alternatively, the reference teaches flammability reductions where compositions of the reference are combined in a suitable amount to another fluid including difluoromethane or HFC-32, 1,1,1-trifluoroethane or HFC-143a, and difluoroethane or HFC-152a in order to reduce the flammability of the fluid (col. 21 lines 36-61).
	Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the limitations of the claimed composition comprising an HFC since the reference teaches providing HFCs as additional components of the composition and/or adding the composition to another composition containing an HFC. 	
As to claim 8, although Singh et al. fail to teach the content of the trichlorofluoromethane is 19 mass% or more based on the entire composition, at the time of the effective filing date it would have been obvious to person of ordinary skill in the art to arrive within the claimed range from the teachings of the reference.  The reference teaches the composition preferably comprises the HFO-1234 in an amount of 5-99% by weight of the composition, and “the relative amount of any of the above noted compounds of the present invention, as well as any additional components which may be included in present compositions, can vary widely within the general broad scope of the present invention according to the particular application for the composition, and all such relative amounts are considered to be within the scope hereof” (see col. 8 lines 2-38), which constitutes guidance and motivation to arrive at and/or within the claimed range.  Furthermore, the reference also teaches providing about 0.5-30% of a supplemental flammability suppressant with the HFO-1234, i.e., the trifluoromethane CFC-11, in order to suppress flammability of the HFO-1234 and its compositions (col. 13 lines 35-65), which overlaps the claimed range.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 15, 2022